EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Misha Macaw on 12/29/21.
The application has been amended as follows: 

The title is amended to recite:
PROCESS  USING A COAXIAL FEED SYSTEM

Claim 90 is amended to recite:
A method for select synthesis gas generation from solid carbonaceous materials comprising the steps of:
•	inputting a feedstock solids carbonaceous material to a coaxial feed system;
•	pneumatically propelling said feedstock solids carbonaceous material in the coaxial feed system by outer coaxially feeding a flue gas or synthesis gas and inner coaxially feeding the feedstock solids carbonaceous material such that the feedstock carbonaceous material is pneumatically and accretively propelled up an incline to increase its potential energy;
•	subjecting said feedstock solids carbonaceous material to a pressurized environment;
•	increasing a temperature within said pressurized environment to which said feedstock solids carbonaceous material is subjected;
•	processing said feedstock solids carbonaceous material in a gasifier system;
•	generating at least some components of a select product gas in response to said step of processing; and
•	outputting at least some select product gas from said gasifier system.

Claims 92-95, 99, and 100 are cancelled.

Claim 101 is amended to recite:
A method for select synthesis gas generation from solid carbonaceous materials as described in claim [[99]]90 wherein said step of coaxially feeding to input said feedstock solids carbonaceous material comprises the step of establishing opposite coaxial flows. 

Claim 102 is amended to recite:
	A method for select synthesis gas generation from solid carbonaceous materials comprising the steps of:
•	inputting a feedstock solids carbonaceous material to a coaxial feed system;
•	dispersively propelling said feedstock solids carbonaceous material in the coaxial feed system by outer coaxially feeding a flue gas or synthesis gas and inner coaxially feeding the feedstock solids carbonaceous material such that the feedstock solids carbonaceous material is dispersively and accretively propelled up an incline to increase its potential energy;
•	subjecting said feedstock solids carbonaceous material to a pressurized environment;
•	increasing a temperature within said pressurized environment to which said feedstock solids carbonaceous material is subjected;
•	processing said feedstock solids carbonaceous material in a gasifier system;
•	generating at least some components of a select product gas in response to said step of processing; and
•	outputting at least some select product gas from said gasifier system.

Claims 104-108 are cancelled.

Claim 109 is amended to recite:
A method for select synthesis gas generation from solid carbonaceous materials as described in claim [[104]]102 wherein the step of pneumatically propelling said feedstock solids carbonaceous material for processing within said gasifier system comprises the step of flue gas propelling said feedstock solids carbonaceous material for processing within said gasifier system.

Claim 110 is amended to recite:
A method for select synthesis gas generation from solid carbonaceous materials as described in claim [[104]]102 wherein the step of pneumatically propelling said feedstock solids carbonaceous material for processing within said gasifier system comprises the step of product synthesis gas propelling said feedstock solids carbonaceous material for processing within said gasifier system.

Claims 112 and 113 are cancelled.

Claim 114 is amended to recite:
A method for select synthesis gas generation from solid carbonaceous materials as described in claim [[112]]102 wherein said step of coaxially feeding to input said feedstock solids carbonaceous material comprises the step of establishing opposite coaxial flows. 

The following is an examiner’s statement of reasons for allowance: Independent claim 90 has been amended to incorporate the features of claims 92-95, 99, and 100 and claim 102 has been amended to include the features of claims 105-107, 112, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725